Citation Nr: 1528831	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-30 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Biloxi, Mississippi


THE ISSUES

1.  Entitlement to reimbursement of medical expenses incurred at George County Hospital on February 17, 2012, in the amount of $197.00.  

2.  Entitlement to reimbursement of medical expenses incurred at George County Hospital on March 29, 2012, in the amount of $111.00.

3.  Entitlement to reimbursement of medical expenses incurred at George County Hospital on April 29, 2012, in the amount of $430.34.  

4.  Entitlement to reimbursement of medical expenses incurred at George County Hospital on April 30, 2012, in the amount of $306.50.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from May 1981 to May 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the VA Medical Center in Biloxi, Mississippi.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities and he is not participating in a vocational rehabilitation program.  

2.  The treatment provided to the Veteran on February 17, 2012, March 29, 2012, April 29, 2012, and April 30, 2012 at George County Hospital was not authorized by VA; a VA facility was feasibly available and the Veteran did not attempt to us it beforehand, even though such an attempt would have been considered reasonable by a prudent layperson.  


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of private medical expenses incurred at George County Hospital on February 17, 2012 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2014).

2.  The criteria for reimbursement of private medical expenses incurred at George County Hospital on March 29, 2012 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2014).

3.  The criteria for reimbursement of private medical expenses incurred at George County Hospital on April 29, 2012 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2014).

4.  The criteria for reimbursement of private medical expenses incurred at George County Hospital on April 30, 2012 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking reimbursement of private medical expenses incurred at George County Hospital on four different occasions.  There are two potentially applicable statutory provisions under which reimbursement could be authorized, 38 U.S.C. §§ 1725, and 1728.  

Under 38 U.S.C. § 1728, reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment from non-VA sources where such emergency treatment was rendered to a veteran in need thereof for any of the following: service-connected conditions; nonservice-connected disabilities associated with and aggravating a service-connected disability; any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728(a); 38 C.F.R. §§ 17.120-17.132. 

The Board notes that service connection is not in effect for any disabilities in this case.  Moreover, the Veteran is not a participant in any VA health insurance plan or a vocational rehabilitation program.  As none of the prerequisite conditions apply, the provisions of 28 U.S.C. § 1728 are not for application.  See Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006) (holding that in order to be eligible for reimbursement under § 1728, a veteran must have been service connected for at least one disability at the time that treatment was sought or have been participating in a vocational rehabilitation program); Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under § 1728 must be met).

The other provision, 38 U.S.C.A. § 1725, authorizes payment or reimbursement for qualifying emergency treatment provided for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725(a).  Statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008.

To establish entitlement under 38 U.S.C.A. § 1725, all of the following conditions must be met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

It is not entirely clear from the record provided by the VA Medical Center whether the Veteran is actually enrolled in the VA health care system and received treatment in the preceding 24 months.  Its denial of these claims under 38 U.S.C. § 1725 specified only that there was no emergency at the time of treatment.  None of the issues was denied on the basis that the Veteran was not properly enrolled in VA health care or had not received treatment within the appropriate time limit.  As this information was not specifically provided, the Board resolves any doubt on these matters in favor of the claim.  As enrollment in the VA health care system and treatment within a 24-month period are required, the Board finds that these criteria are met.  

There appears no dispute as to the other criteria.  The Veteran is not eligible under 38 U.S.C. 1728; he has no health insurance or Medicare Part B benefits, and there are no other responsible parties; the Veteran is financially liable for the payments; and the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Resolution of these claims thus turns on a determination as to whether criteria (b) and (c) are met.  In other words, whether each claim is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and whether a VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.   

The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).  

A review of records from George County Hospital reveals that the Veteran reported on a walk-in basis to the Emergency Department at George County Hospital on February 17, 2012 complaining of a sore throat which he had experienced for the prior 3 days.  His temperature was 98.2; his pulse was 91; and his blood pressure was 142/83.  He was tested for streptococcus infection and was treated with topical analgesics and oral analgesic and antihistamine medications.  He was released in stable condition.  A VA physician reviewed the records from George County Hospital pertinent to this episode and determined that the condition for which treatment was provided on February 17, 2012 was non-emergent and that VA facilities were available.  

On March 29, 2012, the Veteran reported on a walk-in basis to the Emergency Department at George County Hospital complaining of a sore throat which he had experienced for the prior 4 days, and with a history of treatment for a persistent sore throat for the prior 1 year.  His temperature was 98.2; his pulse was 80; and his blood pressure was 134/80.  It was noted that the Veteran had been using prescription viscous Xylocaine without relief.  The Veteran was released in stable condition.  A VA opinion states that the condition for which treatment was provided on March 29, 2012 was non-emergent and that VA facilities were available.  

On April 29, 2012, the Veteran reported on a walk-in basis to the Emergency Department at George County Hospital complaining of a sore throat which he had experienced "off and on" for the prior 1 year.  The Veteran's temperature was 98.5; his pulse was 81; and his blood pressure was 136/78.  The Veteran requested to be admitted to the hospital until they found out what was wrong with him.  The Veteran was not admitted to the hospital, but was given prescription analgesics and released in stable condition.  A VA opinion was obtained which states that the condition for which treatment was provided on April 29, 2012 was non-emergent and that VA facilities were available.  

On April 30, 2012, the Veteran reported on a walk-in basis to the Emergency Department at George County Hospital complaining of a sore throat.  The preliminary diagnosis was pharyngitis.  He reported the onset of symptoms as April 23, 2012, approximately one week prior.  A steroidal anti-inflammatory medication was administered, and the Veteran was discharged home with a referral to a private physician for follow-up care.  A VA opinion was obtained which states that the condition for which treatment was provided on April 30, 2012 was a non-emergent care situation and that VA facilities were available.  

After a review of all of the evidence, the Board finds that a VA facility was feasibly available on each occasion in question, the Veteran did not make an attempt to use the VA facility that was feasibly available, such an attempt would have been considered reasonable by a prudent layperson, and that, on each occasion, the condition for which treatment was sought was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The nearest VA facility to the Veteran's home in this case is the VA Gulf Coast Veterans Health Care System in Biloxi, Mississippi, which includes a full-service Veterans Health Administration hospital and Community Based Outpatient Clinic.  It also includes a 24-hour Emergency Department.  In the notice of disagreement, the Veteran asserted that he sought treatment at George County Hospital instead of the VA facility in Biloxi because the situation was an emergency.  He described the emergency as "my vehicle was not running and etc."  He noted that it takes 10 to 12 hours to see a doctor at the Biloxi VA.  On the VA Form 9, the Veteran noted: the "VA hospital was not feasible."  He noted: "my vehicle was tore up (not working)."  He also noted: "It was a matter of life + limb."

In addressing the Veteran's assertion that it takes 10 to 12 hours to see a doctor at the Biloxi VA facility, the Board notes that the VA facility has a 24-hour emergency department, therefore an appointment would not have been necessary.  

Regarding whether there was an actual emergency, there is a medical opinion addressing each incident stating that the Veteran's condition was non-emergent.  The existence of a medical emergency is a question which requires medical knowledge.  The Veteran's assertion that it was a matter of life and limb is not competent evidence of the existence of a medical emergency.  

Of course, the standard is not entirely objective, but must consider the opinion of a prudent layperson.  Pertinent to this question, the distance between the Veteran's home in Lucedale, Mississippi and the VA medical Center in Biloxi, Mississippi is approximately 65 miles.  While George County Hospital is certainly closer to the Veteran's home, this is a matter of convenience and is not itself probative that a prudent layperson would have reasonably expected that the delay inherent in seeking medical attention from VA would have been hazardous to life or health.

Moreover, the Board has considered the context of the entire record and history of treatment in determining what delay would have been reasonable to a prudent layperson.  On each occasion, the Veteran reported identical symptoms, i.e. a sore throat which had persisted for some time prior to the visit.  At the time of the initial visit, the Veteran had been experiencing similar symptoms for the prior year.  This was clearly not a condition with sudden onset, or involving symptoms with which the Veteran was unfamiliar.  

In determining the beliefs of a prudent layperson, the Board must not only consider the severity of symptoms (pain), but the long-standing history of identical symptoms which had been repeatedly treated with analgesic medication, which had been evaluated for the presence of infection with negative results, and for which the Veteran had repeatedly been discharged with recommendation for routine follow-up care.  In the context of the symptoms reported and the history of the condition, the Board finds that, in each instance, a prudent person would not reasonably have concluded that the additional time necessary to visit the Emergency Department at the Biloxi VA facility would have been hazardous to life or health notwithstanding the inconvenience of such an attempt.  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  However, in this case, there is no essential dispute between the Veteran's account and that accepted by VA.  The dispute involves whether there was an emergency and whether it would have been reasonable for the Veteran to attempt to visit a VA facility in preference to private facilities.  

Because not all of the conditions for reimbursement have been met, the Board concludes that reimbursement of medical expenses incurred on February 17, 2012, March 29, 2012, April 29, 2012, and April 30, 2012 is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in September 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

Moreover, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the U.S. Court of Appeals for Veterans Claims (Veterans Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and the related C.F.R provisions contain their own notice requirements.  Indeed, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and 'other evidence or statements that are deemed necessary and requested for adjudication of the claim.'  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  This has been accomplished in the present case and there is no assertion to the contrary.  

In addition, the VA Medical Center has provided medical opinions regarding each claim.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board notes that the Veteran has specifically requested a Board hearing.  However, the Veteran cancelled several Board hearings that were scheduled to be conducted at the New Orleans Regional Office, and requested instead that a hearing be scheduled for the VA Medical Center in Biloxi, Mississippi.  He was informed that the VBA Adjudication Manual requires that VA hold hearings at the Regional Office of jurisdiction or at the Regional Office nearest to his residence, and that there was no provision for conducting VA hearings at a VA Medical Center.  

Here, VA has made every possible effort to schedule a hearing in compliance with established VA procedures.  Accordingly, as the Veteran has indicated that he does not intend to report for a hearing at a VA Regional Office, the Board finds that no further attempts at scheduling a Board hearing are necessary.  


ORDER

Reimbursement of medical expenses incurred at George County Hospital on February 17, 2012, in the amount of $197.00, is denied.  

Reimbursement of medical expenses incurred at George County Hospital on March 29, 2012, in the amount of $111.00, is denied.

Reimbursement of medical expenses incurred at George County Hospital on April 29, 2012, in the amount of $430.34, is denied.

Reimbursement of medical expenses incurred at George County Hospital on April 30, 2012, in the amount of $306.50, is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


